Citation Nr: 1003255	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of laryngeal polyps. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1984 to January 1985 and from March 2003 to June 
2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for PTSD and residuals of laryngeal polyps.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issue not on appeal

In the above mentioned August 2005 rating decision, the RO 
also granted service connection for degenerative changes of 
the lumbar spine.  A 20 percent disability rating was 
assigned.  While the Veteran indicated her disagreement with 
the assigned disability rating, she did not perfect an 
appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

REMAND

The Veteran is seeking entitlement to service connection for 
postoperative residuals of laryngeal polyps and an acquired 
psychiatric disability, to include PTSD.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this case must be 
remanded for further evidentiary development.  



Reasons for remand

Laryngeal polyps

The Veteran's service treatment records indicate that she 
complained of a sore throat in April 2003 and February 2004.  
In May 2003 the Veteran indicated that she was having 
difficulty swallowing.  In September 2004, three months after 
separating from service, the Veteran sought treatment for 
complaints of hoarseness.  She was diagnosed with a right 
vocal chord lesion in October 2004 and underwent surgery to 
remove laryngeal polyps in November 2004.  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Acquired psychiatric disorder

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

In this case the Veteran has been diagnosed with PTSD, an 
anxiety disorder, depression, and a nightmare disorder.  The 
Veteran has indicated that her military living quarters were 
infested with rats and she feared they would bite her.  See a 
December 2004 VA psychiatrist consult.  Additionally, the 
Veteran indicated in her 2004 post-deployment physical that 
she felt that she was in great danger of being killed.  
McLendon elements (1) and (2) have therefore been met.

The Court has held that credible evidence of continuity of 
symptomatology capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  See McLendon, supra.  In 
this case the Board finds the Veteran's complaints of ongoing 
difficulty sleeping and nightmares about rats sufficient to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  McLendon element (3) has 
therefore been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern whether the Veteran has a current psychiatric 
disability and, if so, whether such a disability is related 
to her military service.  Accordingly, McLendon element (4), 
and therefore all elements, has been met. 

PTSD

Service connection for PTSD requires that three elements be 
met: (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2009).

The medical evidence of record indicates that the Veteran has 
been diagnosed with PTSD.  See a March 2006 VA outpatient 
treatment record. 

In her October 2007 substantive appeal, the Veteran stated 
that she participated in combat and came under fire from 
small arms and rocket propelled grenades (RPG).  In addition, 
the Veteran has stated that her military living quarters were 
infested with rats and she feared that they would bite her.  

With respect to the Veteran's statement that she came under 
fire from small arms and RPGs, she has not provided basic 
specifics, such as the unit involved, the location or an 
approximate date of the attack.  As such, the lack of detail 
provided by the Veteran makes verification of this stressor 
impossible.

With respect to the Veteran's claim that her military living 
quarters were infested with rats such that she was worried 
that they would bite her, the Board notes that this stressor 
is not the type of event that would have been documented by 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The Veteran has not submitted any statements in 
support of her claim from individuals who lived with her or 
who knew of the infestation.

In sum, the Veteran has reported two unverified stressors 
from service.  The Veteran's statements alone cannot serve as 
a basis for the grant of service connection for PTSD.  On 
remand, the Veteran should be provided the opportunity to 
submit any additional information she deems relevant to 
establishing any claimed stressors.  If any newly received 
information regarding any additional claimed stressors is 
sufficiently specific, the RO should request verification 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that she provide more detail concerning 
the stressor incidents that involve combat 
including her exposure to gunfire and 
rocket propelled grenades.  That is, she 
should indicate, as specifically as 
possible, the dates, locations, military 
units and persons involved in each 
stressful incident.  The Veteran should 
also be requested to provide objective 
supporting evidence of her exposure to rat 
infested military living quarters, to 
include corroborating statements by 
comrades who witnessed the rat infestation 
of her military living quarters.  

2.  If, and only if, sufficient 
information capable of verification is 
provided by the Veteran concerning her 
claimed stressors, VBA should then contact 
the U.S. Army & Joint Services Records 
Research Center (formerly known as 
USASCRUR) and ask that organization to 
attempt to verify these additional 
stressor(s). 

3.  VBA should schedule the Veteran for an 
examination with an appropriate medical 
specialist for the purpose of determining 
the nature and etiology of all current 
psychiatric disorders.  The Veteran's VA 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  The examiner should either 
diagnose PTSD, or rule it out as a 
diagnosis.  All diagnostic testing deemed 
to be necessary by the examiner should be 
accomplished.  If the examiner determines 
that the Veteran suffers from a 
psychiatric disorder, he/she should state 
whether it is at least as likely as not 
(e.g. a 50/50 probability) that the 
Veteran's disability is related to her 
military service.  If PTSD is diagnosed, 
the examiner must identify the stressor 
deemed verified by VA which serves as the 
basis for the PTSD diagnosis.  A report of 
the examination should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  VBA should arrange for an appropriate 
clinician to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran has residual disability from 
removal of vocal cord polyps, to include 
as manifested by complaints of difficulty 
swallowing and severe snoring, and whether 
such residual disability is related to her 
military service.  If the reviewing 
clinician finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

5.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


